Gileillan, C. J.
The acts of defendant’s servants in putting plaintiff off the train were a violation of the duty to safely carry him, — a duty it had intrusted to its servants in charge of the train. The acts-of those servants in and about the management of the train, and in receiving, excluding, or putting off passengers, were the acts of defendant. The complaint shows sufficiently that the relation of carrier and passenger existed between defendant and plaintiff, and that those in charge of the train wrongfully expelled him from it when it was going at a rate of speed that rendered it very dangerous. Defendant is responsible for such acts of its servants. Du Laurans v. First Div., etc., R. Co., 15 Minn. 29, (49.) The other points made need, not be mentioned.
Order affirmed.